Citation Nr: 0809479	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-42 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the amount of $15,173.80.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$15,173.80 in VA disability compensation.


FINDING OF FACT

There was bad faith on the part of the veteran in the 
creation of the debt because he failed to notify VA of his 
incarceration and continued to accept the erroneous 
disability compensation benefit payments with intent to seek 
an unfair advantage.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA disability 
compensation benefits is precluded by law.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment 

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
his VA indebtedness.  The Board thus turns to the merits of 
the claim.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2007).   

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2007).  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  38 C.F.R. § 1.965(2007).  In 
making the determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.   

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963.  The misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  The term bad 
faith generally describes unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits or services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of an 
honest intention to abstain from undertaking unfair advantage 
of the holder or the government.  38 C.F.R. § 1.965(b)(2).  

In April 2003, the Committee on Waivers and Compromises 
determined that the facts of the case revealed bad faith on 
the part of the veteran in the creation of the overpayment of 
VA compensation benefits, which constituted a legal bar to 
granting the requested waiver.  The law states that 
disability compensation will be reduced upon a veteran's 
incarceration in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony.  38 C.F.R. 
§ 3.665 (2007).  The record reflects that VA was unaware of 
the veteran's incarceration until a computer match with the 
Florida Department of Corrections showed that he had been 
incarcerated from May 1991 to August 1991, from March 1999 to 
September 2000, and from September 2002 to March 2003.  The 
evidence of record shows that the veteran contacted the VA 
three times in June 2000, August 2000, and September 2000 
during one of his periods of incarceration to request that 
his compensation examination be rescheduled.  The reasons he 
provided included being out of town for a funeral, attending 
a drug rehabilitation program, and having the examination 
notices sent to the wrong mailing address.  At no time did 
the veteran notify VA that he was incarcerated.

The evidence of record reveals that the veteran had been a 
recipient of VA compensation benefits since 1989.  In letters 
dated in April 1989, October 1997, December 1997, April 1998, 
December 1998, December 1999, December 2000, and December 
2001, the VA notified the veteran of his rights and 
responsibilities regarding the receipt of compensation 
benefits, including his duty to report incarceration so that 
his disability compensation may be reduced.  The Board finds 
that the veteran's contention that he did not know that he 
had to report his incarceration is not credible in light of 
the repeated notifications that he did in fact have to do so.

The Board concludes that the failure to report incarceration 
after having been repeatedly instructed regarding the 
importance of doing so and the continued acceptance of the 
erroneous benefit payments shows an intent on the veteran's 
part to seek an unfair advantage.  The veteran had knowledge 
that failure to report his incarceration would create an 
overpayment and create a significant loss to the government.  
The Board concurs with the Committee's determination that 
there was bad faith on the veteran's part in the creation of 
the overpayment of VA compensation benefits, and thus, waiver 
is precluded pursuant to 38 U.S.C.A. § 5302.  The Board also 
interprets the communications regarding the veteran's 
increased disability claim and scheduled examinations to 
constitute an attempt to conceal his whereabouts for the 
purpose of continuing to receive benefit payments  

In light of this finding of bad faith, the Board need not 
address the elements of equity and good conscience listed 
above, such as whether repayment would cause undue hardship, 
because waiver of recovery of the overpayment is precluded by 
law.  Accordingly, the Board finds that the preponderance of 
the evidence is against the veteran's claim and waiver of 
recovery of the overpayment of VA compensation benefits is 
not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

With respect to VA's duties to notify and assist the veteran 
with his claim, the provisions of law and regulations which 
set forth notice and assistance requirements on the part of 
VA in the adjudication of certain claims, are not applicable 
to requests for waiver of recovery of overpayments.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).    




ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $15,173.80 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


